 Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 1 of 12 Page ID #:386




 1   THE HAHN LEGAL GROUPAPC
     ADRIENNE R. HAHN, SBN 136569
 2   ahahn@hahnlegalgroup.com
     SUSAN N. PETERSON, SBN 171888
 3   speterson@hahnlegalgroup.com
     2361 Rosecrans Avenue, Suite 373
 4   El Segundo, California 90245
     T:(310)706-3400/F:(310)706-3440
 5
 6   Attorneys for Defendant
     TARGET CORPORATION
 7
 8                          UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    SHAWNA PALERMO                          CASE NO: 5:20-cv-01989 JAK (SPx)

12                   Plaintiff,               The Hon. John A. Kronstadt
                                              Magistrate Judge: Sheri Pym
13       vs.

14                                            ANSWER OF DEFENDANT TARGET
      TARGET CORPORATION and                  CORPORATION TO PLAINTIFF’S
15    DOES 1 through 10, inclusive,           COMPLAINT FOR DAMAGES;
                                              DEMAND FOR JURY TRIAL
16                 Defendants.

17
18
     TO THE UNITED STATES DISTRICT COURT, PLAINTIFF AND HER

19
     ATTORNEYS OF RECORD:

20
           DEFENDANT, TARGET CORPORATION (hereinafter “Defendant”)

21
     hereby submits its’ response to each paragraph of Plaintiff’s Complaint for

22
     Damages (the “Complaint”).

23
                ADMISSIONS AND DENIALS- GENERAL ALLEGATIONS

24
           1.     Defendant presently lacks sufficient information to admit or deny the

25
     allegations of Paragraph One, and on that basis denies the allegations.

26
           2.     With respect to Paragraph 2, Defendant admits it is a corporation and

27
     that there is a Target store located at 20288 U.S. Highway 18, Apple Valley,

28
                 ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                          DEMAND FOR JURY TRIAL
                                                          Case No. 5:20-cv-01989 JAK (SPx)
                                                                                          1
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 2 of 12 Page ID #:387




                                                 1   California 92307.
                                                2          3.     With respect to Paragraph Three, Defendant lacks sufficient
                                                3    knowledge or information upon which to form a belief as to the truth or falsity of
                                                4    the allegations contained in this paragraph, and on that basis denies each of the
                                                5    allegations contained therein.
                                                6          4.     With respect to paragraph 4, Defendant admits that the Target store in
                                                7    which the alleged incident is claimed to have occurred is within the jurisdiction of
                                                8    the San Bernardino Superior Court. Defendant lacks sufficient knowledge or
                                                9    information upon which to form a belief as to the truth or falsity of the remaining
                                               10    allegations contained in this paragraph, and on that basis denies each of the
                                                11   remaining allegations contained therein.
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                           5.     With respect to paragraph 5, Defendant lacks sufficient knowledge or
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    information upon which to form a belief as to the truth or falsity of the allegations
                                               14    contained in this paragraph, and on that basis denies each of the allegations
                                               15    contained therein.
                                               16          6.     With respect to paragraph 6, Defendant lacks sufficient knowledge or
                                               17    information upon which to form a belief as to the truth or falsity of the allegations
                                               18    contained in this paragraph, and on that basis denies each of the allegations
                                               19    contained therein.
                                               20                    FIRST CAUSE OF ACTION – NEGLIGENCE
                                               21                                 (Against All Defendants)
                                               22          7.     With respect to paragraph 7, Defendant refers to its responses to
                                               23    Plaintiff’s allegations asserted in paragraphs 1 through 6, inclusive, of her
                                               24    Complaint, and hereby incorporates those responses by reference.
                                               25          8.     Paragraph 8 contains Plaintiff’s legal conclusions to which no
                                               26    response should be required. To the extent a response is deemed necessary,
                                               27
                                               28
                                                                                         2
                                                                ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                         DEMAND FOR JURY TRIAL
                                                                                                          Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                      2
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 3 of 12 Page ID #:388




                                                 1   Defendant denies it breached any duty owed to Plaintiff. Defendant lacks sufficient
                                                2    knowledge or information upon which to form a belief as to the truth or falsity of
                                                3    the remaining allegations contained in this paragraph, and on that basis denies each
                                                4    of the remaining allegations contained therein.
                                                5                               AFFIRMATIVE DEFENSES
                                                6          In addition to the foregoing, and as separate and distinct affirmative defenses
                                                7    to Plaintiff’s claims, Defendant alleges as follows:
                                                8                           FIRST AFFIRMATIVE DEFENSE
                                                9                                 (Failure to State a Claim)
                                               10          Defendant alleges that the Complaint and each and every cause of action
                                                11   stated therein fails to state a cause of action against this answering Defendant.
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                                           SECOND AFFIRMATIVE DEFENSE
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13                           (Comparative Liability of Plaintiff)
                                               14          Defendant alleges that the damages of which Plaintiff complains, if any
                                               15    there be, were directly and proximately caused and contributed to by the
                                               16    negligence of Plaintiff, thereby barring or reducing Plaintiff’s recovery herein in
                                               17    accordance with the provisions of applicable law.
                                               18                           THIRD AFFIRMATIVE DEFENSE
                                               19                         (Comparative Liability of Third Party)
                                               20          Defendant alleges that the damages of which Plaintiff complains, if any
                                               21    there be, were directly and proximately caused and contributed to by the
                                               22    negligence of Plaintiff and/or other persons or entities, thereby barring or reducing
                                               23    Plaintiff’s recovery herein in accordance with the provisions of comparative
                                               24    negligence and other applicable law.
                                               25    ///
                                               26    ///
                                               27
                                               28
                                                                                         3
                                                                ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                         DEMAND FOR JURY TRIAL
                                                                                                            Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                        3
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 4 of 12 Page ID #:389




                                                 1                        FOURTH AFFIRMATIVE DEFENSE
                                                2                                   (Assumption of Risk)
                                                3          Defendant alleges that the damages of which Plaintiff complains, if any
                                                4    there be, were directly and proximately caused and contributed to by a risk which
                                                5    Plaintiff knew the hazards of confronting and of which Plaintiff has full knowledge
                                                6    and appreciated the magnitude, but nevertheless voluntarily assumed, and Plaintiff
                                                7    is barred from recovery or Plaintiff’s recovery is reduced thereby.
                                                8                           FIFTH AFFIRMATIVE DEFENSE
                                                9                                 (Unreasonable Actions)
                                               10          Defendant is informed and believes that the unauthorized and/or
                                                11   unreasonable actions of Plaintiff and/or other persons or entities resulted in the
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     damages set forth in the Complaint, if any there be.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13                          SIXTH AFFIRMATIVE DEFENSE
                                               14                                   (Failure to Mitigate)
                                               15          On information and belief, it is alleged that Plaintiff failed to mitigate the
                                               16    damages, if any, which Plaintiff has sustained, and has failed to exercise
                                               17    reasonable care to avoid the consequences of harm, if any, in that, among other
                                               18    things, Plaintiff has failed to use reasonable diligence in caring for any damages or
                                               19    property damage; failed use reasonable means to prevent aggravation of any
                                               20    damages or property damage; failed to take reasonable precautions to reduce any
                                               21    damages or property damage; failed to make reasonable expenditures which could
                                               22    have prevented the losses alleged; and has otherwise failed to prevent the existence
                                               23    or extent of damages as claimed.
                                               24                        SEVENTH AFFIRMATIVE DEFENSE
                                               25                                   (Open and Obvious)
                                               26          The dangerous condition alleged by the Plaintiff in the Complaint was “open
                                               27
                                               28
                                                                                        4
                                                               ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                        DEMAND FOR JURY TRIAL
                                                                                                            Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                        4
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 5 of 12 Page ID #:390




                                                 1   and obvious.”
                                                2                         EIGHTH AFFIRMATIVE DEFENSE
                                                3                                   (Comparative Fault)
                                                4          Any and all events and happenings in connection with the allegations
                                                5    contained in the Complaint, and any resulting injuries and damages, were
                                                6    proximately caused and contributed to by the negligence of others; and that this
                                                7    Defendant’s respective liability to Plaintiff, if any, is proportionate only to its
                                                8    respective degree of negligence in comparison to all other responsible entities, as
                                                9    determined by the trier of fact pursuant to “Proposition 51” and other law.
                                               10                          NINTH AFFIRMATIVE DEFENSE
                                                11                        (Independent and Superseding Action)
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                           Defendant alleges that the damages, if any, which Plaintiff has sustained,
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    were caused by the intervening acts of third parties, whether intentional or
                                               14    negligent, that was not reasonably foreseeable to Defendant, which acts constitute
                                               15    a superseding cause that’s bars or reduces Plaintiff’s recovery thereby.
                                               16                          TENTH AFFIRMATIVE DEFENSE
                                               17                                         (Waiver)
                                               18          Defendant alleges that recovery under Plaintiff’s causes of action, and all of
                                               19    them, is barred or limited by the doctrine of waiver.
                                               20                       ELEVENTH AFFIRMATIVE DEFENSE
                                               21                    (Plaintiff’s Failure to Exercise Reasonable Care)
                                               22          Defendant alleges that Plaintiff failed to exercise reasonable and ordinary
                                               23    care, caution, or prudence for her own safety in order to avoid the alleged accident.
                                               24    The resulting injuries and damages, if any, sustained by Plaintiff was proximately
                                               25    caused and contributed to by the negligence of Plaintiff, in that among other things,
                                               26    to the extent there was a hazard or dangerous condition, if any, said alleged hazard
                                               27
                                               28
                                                                                        5
                                                               ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                        DEMAND FOR JURY TRIAL
                                                                                                             Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                         5
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 6 of 12 Page ID #:391




                                                 1   or dangerous condition was caused by an act or omission of Plaintiff.
                                                2                         TWELFTH AFFIRMATIVE DEFENSE
                                                3                                          (No Notice)
                                                4          Defendant alleges that it, including its agents, officers and/or employees, had
                                                5    no notice of the existence of any hazardous condition that allegedly existed at the
                                                6    time of the alleged incident, and even if such notice existed, that Defendant has no
                                                7    reasonable opportunity to remedy the alleged hazard, and that Plaintiff is therefore
                                                8    not entitled to recover in this action.
                                                9                       THIRTEENTH AFFIRMATIVE DEFENSE
                                               10                                    (Absence of Damages)
                                                11         Defendant alleges that Plaintiff has suffered no damages as a result of any
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     act of omission alleged in the Complaint, and that Plaintiff is entitled to no
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    recovery thereby, and that Defendant is entitled to judgment in Defendant’s favor
                                               14    to the extent that the existence of damages is a necessary element of Plaintiff’s
                                               15    causes of action alleged against this answering Defendant.
                                               16                       FOURTEENTH AFFIRMATIVE DEFENSE
                                               17                                       (Unclean Hands)
                                               18          Defendant alleges that recovery under Plaintiff’s causes of action, and all of
                                               19    them, is barred or limited by the doctrine of unclean hands.
                                               20                        FIFTEENTH AFFIRMATIVE DEFENSE
                                               21                                              (Estoppel)
                                               22          Defendant alleges that recovery under Plaintiff’s causes of action, and all of
                                               23    them, is barred or limited by the doctrine of estoppel.
                                               24                        SIXTEENTH AFFIRMATIVE DEFENSE
                                               25                                              (Laches)
                                               26          Defendant alleges that recovery under Plaintiff’s causes of action, and all of
                                               27
                                               28
                                                                                         6
                                                                ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                         DEMAND FOR JURY TRIAL
                                                                                                            Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                        6
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 7 of 12 Page ID #:392




                                                 1   them, is barred or limited under the doctrine of laches.
                                                2                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                                3                                (Speculative and Uncertain)
                                                4          Defendant alleges that recovery under Plaintiff’s causes of action, and all of
                                                5    them, is barred or limited because any damages alleged herein are speculative and
                                                6    uncertain.
                                                7                       EIGHTEENTH AFFIRMATIVE DEFENSE
                                                8                                      (Apportionment)
                                                9          Defendant alleges that if Defendant is found to be at fault in this action,
                                               10    which Defendant denies, then the conduct, liability and/or fault of Plaintiff and/or
                                                11   others, whether named or unnamed, known or unknown, must be compared to
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     determine the degree of fault, if any, among said parties, and the alleged damages
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    sustained by Plaintiff apportioned among them, and that any damages award as to
                                               14    Defendant must be reduced or barred accordingly.
                                               15                       NINETEENTH AFFIRMATIVE DEFENSE
                                               16                       (Civil Code § 1431 et. seq. Comparative Fault)
                                               17          The liability, if any, of this answering Defendant is limited by the provisions
                                               18    of Civil Code §§ 1431 through 1431.5, inclusive.
                                               19                        TWENTIETH AFFIRMATIVE DEFENSE
                                               20                                    (Actual Knowledge)
                                               21          Defendant alleges that Plaintiff had actual knowledge of the true facts
                                               22    surrounding the subject incident herein sufficient to have acted to protect her
                                               23    interests. Any damage resulting to Plaintiff as a result of the subject incident is the
                                               24    result of Plaintiff failure to protect her interests despite this knowledge, if any
                                               25    damage there be.
                                               26    ///
                                               27
                                               28
                                                                                           7
                                                                  ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                           DEMAND FOR JURY TRIAL
                                                                                                           Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                       7
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 8 of 12 Page ID #:393




                                                 1                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                2                          (Reasonable Precautionary Measures)
                                                3          This answering Defendant took reasonable precautionary measures to
                                                4    protect against the risk of injury or damage allegedly created by condition of
                                                5    property referred to in Plaintiff Complaint at the time and place of the alleged
                                                6    incident which is the subject of this action.
                                                7                    TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                8                                   (Reasonable Diligence)
                                                9          Any and all duties imposed on this answering Defendant, the failure of
                                               10    which allegedly created the condition at the time and place which is the subject of
                                                11   this Complaint, were exercised with reasonable diligence, and therefore, this
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     answering Defendant is not liable to Plaintiff or the alleged injuries.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13                     TWENTY-THIRD AFFIRMATIVE DEFENSE
                                               14                                 (Alterations of Condition)
                                               15          If, in fact, any untoward, unsafe, or defective condition existed as mentioned
                                               16    in the Complaint, which this Defendant denies, this Defendant is informed and
                                               17    believes that said untoward condition was caused and contributed to by the actions
                                               18    or inactions of the Plaintiff and/or third parties, in that said persons or entities
                                               19    changed and altered said condition, thereby barring Plaintiff right to recovery
                                               20    against this Defendant.
                                               21                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                               22                                    (Adequate Warning)
                                               23          Plaintiff was adequately warned of any conditions that allegedly existed at
                                               24    the time of the subject incident.
                                               25          RESERVATION OF ADDITIONAL AFFIRMATIVE DEFENSES
                                               26          Defendant alleges that it may have additional affirmative defenses available
                                               27
                                               28
                                                                                         8
                                                                ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                         DEMAND FOR JURY TRIAL
                                                                                                            Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                        8
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 9 of 12 Page ID #:394




                                                1    to it of which it is not now fully aware. Defendant reserves the right to assert
                                                2    additional affirmative defenses after the same have been ascertained.
                                                3                                PRAYER FOR RELIEF
                                                4          WHEREFORE, Defendant prays for judgment as follows:
                                                5          1.    That Plaintiff takes nothing by this action;
                                                6          2.    That judgment be rendered in favor of Defendant;
                                                7          3.    That Defendant be awarded its costs of suit incurred herein;
                                                8          4.    That Defendant be awarded its attorney’s fees pursuant to law,
                                                9                including Civil Code § 1780(e) and/or other authorities; and
                                               10          5.    For such other and further relief as the Court deems just and proper.
                                               11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                                           CERTIFICATION AND CLOSING
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
                                               14    best of my knowledge, information, and belief that this Answer: (1) is not being
                                               15    presented for an improper purpose, such as to harass, cause unnecessary delay, or
                                               16    needlessly increase the cost of litigation; (2) is supported by existing law or by a
                                               17    non-frivolous argument for extending, modifying, or reversing existing law; (3) the
                                               18    factual contentions have evidentiary support or, if specifically so identified, will
                                               19    likely have evidentiary support after a reasonable opportunity for further
                                               20    investigation or discovery; and (4) the answer otherwise complies with the
                                               21    requirements of Rule 11.
                                               22

                                               23    DATED: October 2, 2020                THE HAHN LEGAL GROUPAPC

                                               24
                                                                                     By:
                                               25                                          ADRIENNE R. HAHN,
                                                                                           Attorneys for Defendant TARGET
                                               26                                          CORPORATION
                                               27
                                               28
                                                                                         9
                                                                ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                         DEMAND FOR JURY TRIAL
                                                                                                          Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                      9
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 10 of 12 Page ID #:395




                                                 1
                                                                             DEMAND FOR JURY TRIAL
                                                 2
                                                           Pursuant to Local Rule 3.4.10.1, this answering Defendant TARGET
                                                 3
                                                     CORPORATION, hereby demands a jury trial as provided in Rule 38(b) of the
                                                 4
                                                     Federal Rules of Civil Procedure.
                                                 5
                                                 6
                                                     DATED: October 2, 2020               THE HAHN LEGAL GROUPAPC
                                                 7
                                                 8                                  By:
                                                                                          ADRIENNE R. HAHN,
                                                 9                                        Attorneys for Defendant TARGET
                                                                                          CORPORATION
                                                10
                                                11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13
                                                14

                                                15

                                                16
                                                17
                                                18
                                                19
                                               20
                                                21
                                                22

                                                23
                                                24
                                                25
                                                26

                                                27
                                               28
                                                                                        10
                                                               ANSWER OF DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT;
                                                                                                        DEMAND FOR JURY TRIAL
                                                                                                      Case No. 5:20-cv-01989 JAK (SPx)
                                                                                                                                 10
Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 11 of 12 Page ID #:396




   1   THE HAHN LEGAL GROUPAPC
       ADRIENNE R. HAHN, SBN 136569
   2   ahahn@hahnlegalgroup.com
       SUSAN N. PETERSON, SBN 171888
   3   speterson@hahnlegalgroup.com
       2361 Rosecrans Avenue, Suite 373
   4   El Segundo, California 90245
       T:(310)706-3400/F:(310)706-3440
   5

   6   Attorneys for Defendant
       TARGET CORPORATION
   7

   8                         UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10

  11    SHAWNA PALERMO                          CASE NO: 5:20-cv-01989 JAK (SPx)
  12                  Plaintiff,
                                                The Hon. Judge
  13        vs.                                 Magistrate Judge:
  14

  15
        TARGET CORPORATION and                  CERTIFICATE OF SERVICE
        DOES 1 through 10, inclusive,
                                                [Pursuant to L.R.5-3.2.1]
  16                Defendants.
  17

  18

  19   I, Brandi Rosales, certify and declare as follows:
  20         I am over the age of 18 years and not a party to this action.
  21         My business address is 2361 Rosecrans Avenue, Suite 373, El Segundo,
  22   California 90245, which is located in the city, county and state where the mailing
  23   described below took place.
  24         On October 2, 2020, I electronically filed and electronically served the
  25   following document pursuant to Local Rule, Rule 5-3.2.1: ANSWER OF
  26   DEFENDANT TARGET CORPORATION TO PLAINTIFF’S COMPLAINT
  27   FOR DAMAGES; DEMAND FOR JURY TRIAL.
  28                                             1

                                                                    CERTIFICATE OF  11SERVICE
                                                               Case No. 5:20-cv-01989 JAK (SPx)
                                              Case 5:20-cv-01989-JAK-SP Document 10 Filed 10/02/20 Page 12 of 12 Page ID #:397




                                                 1
                                                           Said document was served upon the following parties, via electronic email I
                                                 2
                                                     sent to the following addressees, through their attorneys of record, as follows:
                                                 3
                                                     Mr. Michael Reiter
                                                 4   MILLIGAN, BESWICK, LEVINE & KNOX, LLP
                                                     1447 Ford St., Suite 201
                                                 5   Redlands, CA 92374
                                                     T: (909)798-3300/F: (909)798-3301
                                                 6   E-Mail: mreiter@mblklaw.org
                                                     Attorneys for Plaintiff SHAWNA PALERMO
                                                 7

                                                 8         Further, pursuant to Local Rule, Rule 5-3.2.1,” Service. Upon the electronic

                                                 9   filing of a document, a “Notice of Electronic Filing” (“NEF”) will be automatically

                                                10   generated by the CM/ECF System and sent by e-mail to: (1) all attorneys who have

                                                11   appeared in the case in this Court and who have consented to receive service
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12   through the CM/ECF System, and (2) all pro se parties who have been granted
    THE HAHN LEGAL GROUPAPC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13   leave to file documents electronically in the case pursuant to L.R. 5-4.1.1 or who

                                                14   have appeared in the case and are registered to receive service through the

                                                15   CM/ECF System pursuant to L.R. 5-3.2.2. Unless service is governed by

                                                16   F.R.Civ.P. 4 or L.R. 79-5.3, service with this electronic NEF will constitute service

                                                17   pursuant to the Federal Rules of Civil and Criminal Procedure, and the NEF itself

                                                18   will constitute proof of service for individuals so served.

                                                19         I declare and certify under penalty of perjury that the foregoing is true and

                                               20    correct. Executed on October 2, 2020, at El Segundo, California.

                                                21
                                                                                      By:    Brandi Rosales
                                                22                                           Brandi Rosales
                                                23

                                                24

                                                25

                                                26

                                                27

                                               28
                                                                                                2
                                                                                                                   CERTIFICATE OF SERVICE
                                                                                                                                   12JAK (SPx)
                                                                                                              Case No. 5:20-cv-01989
